Citation Nr: 1754367	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  09-32 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from October 1978 to October 1982.

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The Veteran testified before a Veterans Law Judge (VLJ) at a videoconference hearing in November 2013.  A transcript of that hearing is of record.  The VLJ that conducted that hearing is no longer employed at the Board.  In a September 7, 2017, letter the Board notified the Veteran of the VLJ's unavailability and advised her to respond in 30 days if she wanted a new hearing.  The Board advised that absent a response in that period, it would continue her appeal.  The Veteran did not respond and has not requested another hearing.  

In May 2014, the issue of entitlement to service connection for a bilateral hearing loss disability was remanded by the Board.  At that time, the Board also granted entitlement to service connection for tinnitus.  

The Board notes that in December 2008, the RO awarded service connection for posttraumatic stress disorder (PTSD) with a 30 percent disability evaluation effective January 18, 2008.  The Veteran filed a Notice of Disagreement (NOD) to that determination, and the RO issued a Statement of the Case (SOC) on the issue in August 2009, continuing the 30 percent evaluation.  However, in a written statement received by VA in October 2010, and before any certification to the Board, the Veteran specifically withdrew the appeal.  The RO construed this as a claim for increase, and issued a May 2011 rating decision, awarding a 100 percent evaluation for PTSD effective August 28, 2009.

The Veteran submitted statements received by VA in May 2014, June 2016 and November 2016, in which the she expressed that the effective date of the 100 percent evaluation for PTSD should be earlier than August 28, 2009.  However, the Board notes that to the extent that these communications are viewed as expressing disagreement, they are untimely with respect to any determination regarding PTSD.  38 C.F.R. § 20.302.  Also, there can generally be no "freestanding claim" for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  This issue is not before the Board.  

The issue of entitlement to service connection for a bilateral hearing loss disability was re-certified to the Board on June 20, 2017.  See Report of General Information.  On September 26, 2017, VA received a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of the Oregon Department of Veterans Affairs (ODVA).  Under the provisions of 38 C.F.R. § 20.1304(a) (2017), an appellant is granted a period of 90 days following the mailing of notice that an appeal has been certified to the Board and the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which they may submit a request for a change in representation.  The Board normally cannot accept a request for a change in representation after this 90-day grace period unless good cause is shown in a written motion to account for the delay in the submission of the request.  38 C.F.R. § 20.1304(b).  Although the request for a change in representation was received after the expiration of the 90 day period, the Board notes that the Veteran relocated from California to Oregon around September 2017.  Given her relocation, the Board finds good cause for the change in representation.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the Board's May 2014, remand the Veteran was afforded a VA examination to address the presence and etiology of the claimed bilateral hearing loss disability.  In October 2014, she was afforded a VA examination, which did not result in assessment of bilateral hearing loss to the extent considered a disability for VA purposes.  38 C.F.R. § 3.385.  

Following the Board's remand, additional VA records were also associated with the claims file.  A review of these records, as well as others, indicates that there are outstanding VA audiograms.  These records are relevant and must be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  Accordingly, the claim is remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the specific clinical findings from VA audiological evaluations, including the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, and whether the Veteran's speech recognition test were measured using the Maryland CNC test (audiometrics/audiograms) from the tests that occurred on the following days:

* June 2, 2008;
* January 8, 2009; and
* August 14, 2014.

See VA treatment records with those dates. [Note: it may be necessary to contact the VA medical facility directly to obtain copies of the test results].

2.  Thereafter, ensure that the above development has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the claim of entitlement to service connection for a bilateral hearing loss disability.  If the benefits sought on appeal remain denied, the appellant and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




